Lumpkin* J.
1. The evidence did not demand a verdict in favor of the party in whose favor it was found, and the first grant of a new trial will not be reversed. Cox v. Grady, 132 Ga. 368 (64 S. E. 262).
2. As the grant of a new trial is affirmed, the cross-bill of exceptions is dismissed, without prejudice to the right of the defendant in error in regard to a future determination of his exceptions pendente lite. Armour & Co. v. Burkhalter, 130 Ga. 370 (60 S. E. 850); Purser v. Thompson, 135 Ga. 732 (70 S. E. 569).
*173April 13, 1911.
Complaint. Before Judge Whipple. Irwin superior court. June 22, 1910.
A. J. McDonald, E. J. Quincey, and Eaygood & Gutts, for plaintiff. L. Kennedy and OÍis E. Elkins, for defendants.

Judgment on main bill of exceptions affirmed. Gross-bill of exceptions dismissed, icithout prejudice.


All the Jttstices concur.